           Case 1:20-mc-00325 Document 1 Filed 09/15/20 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 In the Matter of the Application of

 COMMERCIAL BANK OF DUBAI

                             Petitioner,

 For an Order under 28 U.S.C. § 1782(a) Authorizing        Case No. 20-Misc______
 Service of a Subpoena to Require Testimony and the
 Production of Documents by                                EX PARTE PETITION
                                                           FOR AN ORDER UNDER
 AMERICAN EXPRESS, INC.                                    28 U.S.C. § 1782(a)

                             Respondent,


 For Use in a Contemplated Action, Dubai Court of
 First Instance, Plenary Commercial, UAE.


       Commercial Bank of Dubai (“CBD”) petitions the Court for an ex parte order under

28 U.S.C. § 1782(a) authorizing service of subpoenas, in substantially the form of Exhibit A

hereto, directing American Express, Inc. (“Amex” or “Respondent”), a corporation that resides

or may be found in this Court’s district, to (i) provide documents responsive to the document

subpoena set forth in the attached Exhibit A. In support thereof, CBD respectfully represents

and alleges:

                                           Introduction

       CBD petitions the Court as an “interested person” under 28 U.S.C. § 1782(a) for an

order authorizing the service of a discovery subpoena on Respondent for production of

documents for use in a contemplated foreign proceeding.
            Case 1:20-mc-00325 Document 1 Filed 09/15/20 Page 2 of 9




                                     Nature of the Action

       1.      Through a Credit Facilities Agreement (i.e., a loan agreement) dated June 21,

2016, and its schedule dated June 21, 2016, and a Renewal Facility Letter dated June 6, 2017,

CBD extended a loan (the “Chalmers Engineering Loan”) in the amount of AED

37,537,810.50 (approximately $10 million USD, depending upon exchange rates) to Chalmers

Engineering Company LLC (“Chalmers Engineering”), a limited liability company with an

office in Dubai, UAE. Declaration of Souhayel Tayeb, ¶ 3.

       2.      Also on June 6, 2017, CBD obtained a personal guarantee from Stuart Allan

Macdonald Chalmers (“Chalmers”), a UK national and Dubai, UAE resident, guaranteeing the

repayment of the Chalmers Engineering Loan (the “Chalmers Personal Guarantee”). Id. at ¶

4. The Chalmers Personal Guarantee provides, in relevant part:

       1. [Chalmers], the undersigned (hereinafter called “the Guarantor”), hereby
       jointly and severally agree[s] and undertake[s] to pay to the Bank, all the
       customer obligations and undertakings, up to an amount of
       AED37,537,810.50 (UAE Dirhams Thirty Seven Million Five Hundred
       Thirty Seven Thousands Eight Hundred Ten and Fils 50/100 Only), granted
       by virtue of Credit Facilities Agreement dated: 21/06/2016 and its schedule
       dated 21/06/2016 and Renewal Facility Letter dated 06/06/2017 (which the
       Guarantor acknowledge the receipt of their copies) plus all the accrued
       interest, charges, commissions and expenses, of whatever kind, as a joint
       obligation until its actual and full repayment.

       2. [I], unconditionally and irrevocably [am] obliged to pay and settle under
       any circumstances and for any reason – immediately on first demand from
       the Bank and upon receiving a notification to our address mentioned therein,
       and without the need for any legal notification, warning or other procedure
       and without having the right to request the legal recourse to be first initiated
       against the Customer, all monies, liabilities, obligations and interests,
       whether certain or contingent, now or thereafter owing or incurred to the
       Bank from or by the Customer on any loan account, current account or other
       accounts or in any manner whatsoever whether as principal or surety and
       whether alone or jointly with any other person and in whatever name, style
       or form (hereinafter called “the indebtedness”).


                                              –2–
            Case 1:20-mc-00325 Document 1 Filed 09/15/20 Page 3 of 9




Id.

       3.      On October 1, 2018, Chalmers Engineering defaulted on the Chalmers

Engineering Loan. Id. at ¶ 5. The amount of the outstanding debt that Chalmers Engineering

owed to CBD at the time of the default was AED 31,938,196.78. Id.

       4.      On October 18, 2018, CBD made a first demand for payment to Chalmers in

the amount of AED 31,938,196.78, pursuant to and in accordance with paragraph 2 of the

Chalmers Personal Guarantee. Id. at ¶ 6. To date, and in breach of the Chalmers Personal

Guarantee, Chalmers has not made any payment to CBD. Id. That is, Chalmers is in default

of his guarantee obigations. Id.

       5.      Following CBD’s first payment demand on the Chalmers Personal Guarantee,

Chalmers liquidated certain assets. Id. at ¶ 7. Among other things, on information and belief:

(a) on February 2020, Chalmers sold a property that he had owned for over a decade (i.e., since

July 2009), located at 5 East 44th Street, New York, NY, 10017, (b) Chlamers affirmatively

reprsented that he does not have sufficient funds to pay his debt to CBD; and (c) Chalmers

may be engaged in making fraudulent conveyances to prevent CBD to executing on his assets.

Id.

       6.      CBD is contemplating initiating a lawsuit against Chalmers in the Dubai

Federal Court of the First Instance, Plenary Commercial Department, United Arab Emirates

(“UAE”) (the “Contemplated Action”). Id. at ¶ 8.

       7.       The Contemplated Action would involve claims that would be, in many

respects, similar to claims for fraudulent conveyance under New York law. Id. at ¶ 9. In

particular, the Contemplated Action would seek to establish that Chalmers has disposed of his

real properties and certain other assets, is still doing so, and has transferred assets to other
                                             –3–
             Case 1:20-mc-00325 Document 1 Filed 09/15/20 Page 4 of 9




parties to evade the settlement of the debt due to CBD under the Chalmers Personal

Guaranteee. Id.

       8.       Based on such allegations, and evidence supporting such allegations including

evidence sought from Respondent, CBD would seek relief including the unwinding to the

fraudulent transfers so that the transferred assets could be utilized in satisfaction of the debt

due from Chalmers to CBD under the Chalmers Personal Guarantee. Id. at ¶ 10.

       9.       The Contemplated Action would be based upon UAE law, pursuant to Article

397 of UAE Civil Procedures Law, which provides in relevant part: “if the creditors claimed

the debt due to them from the debtor who guaranteed his debt by his assets in favor of those

creditors, then the debtor may not donate his assets or to dispose of them, whether against

return or not. Otherwise, the creditors may request the invalidity of any action taken by the

debtor, and may request the sale of his assets and to distribute the collected sale amount among

them pursuant to the law provisions.” Id.

       10.      Among the issues that CBD wishes to prove through the introduction of

evidence in the Contemplated Action are the following, all of which are essential elements of

an action under Article 397:

                a.     That Chalmers acted intentionally, deliberately and/or wrongfully to

                       frustrate CBD’s efforts to collect the debt that Chalmers owes to CBD

                       and on the Chalmers Personal Guarantee;

                b.     That Chalmers has divested his assets in excess of his debt to CBD;

                c.     That although Chalmers may have nominally “divested” certain assets

                       by transferring those assets to companies nominally “owned” and/or



                                             –4–
               Case 1:20-mc-00325 Document 1 Filed 09/15/20 Page 5 of 9




                         “controlled” by third parites, in fact Chalmers continues to own and

                         control the purportedly “divested” assets.

Id. at ¶ 11.

        11.       CBD seeks, under 28 U.S.C. § 1782(a), an order from this Court permitting

CBD to seek discovery from an entity in the Southern District of New York to obtain evidence

that CBD will need for the Contemplated Action. Id. at ¶ 12.

        12.       28 U.S.C. § 1782(a) provides, inter alia,:

                  The district court of the district in which a person resides or is
                  found may order him to give his testimony or statement or to
                  produce a document or other thing for use in a proceeding in a
                  foreign or international tribunal . . . . The order may be made
                  . . . upon the application of any interested person and may direct
                  that the testimony or statement be given, or the document or
                  other thing be produced, before a person appointed by the court.

                                    Parties to this Proceeding

        13.       CBD is a publically traded UAE banking and financial services corporation

headquartered in Dubai. It is the 35th largest bank in the Persian Gulf region.

        14.       Respondent Amex is a multinational financial services company headquarted

at 200 Vesey Street, New York, NY, 10281. On information and belief, Chalmers has one or

more accounts with Amex.

                                      Jurisdiction and Venue

        15.       This Court has jurisdiction over the subject matter of petitioner’s claim under

28 U.S.C. §§ 1331 and 1782(a) because this petition raises a federal question under 28 U.S.C.

§ 1782(a).

        16.       Venue is proper in this District under 28 U.S.C. § 1782(a) because Respondent

resides or may be found within the District.

                                                –5–
             Case 1:20-mc-00325 Document 1 Filed 09/15/20 Page 6 of 9




                          Documents Requested From Respondent

       17.       To prove that Chalmers has engaged in transactions that are in fact fraudulent

conveyances (or akin thereto) under applicable UAE law, and to identify fraudulent transfers

by Chalmers, CBD seeks the following discovery from Respondent:

                Account statements from 2019 and 2020 for Amex cards held by Chalmers or

                 Chalmers Engineering.

                Account and payment information for payments received by Amex to pay debt

                 owed to Amex on Amex cards held by Chalmers or Chalmers Engineering.

       18.       These CBD document requests are relevant and tailored to establish several

critical points in the Contemplated Action.

                 a.     The document requests seek evidence that Chalmers acted intentionally,

deliberately and/or wrongfully to frustrate CBD’s debt and guarantee collection efforts. This

may include, for example, documents showing transactions: (i) without a reasonable business

purpose, (ii) timed to frustrate CBD’s debt-enforcement efforts, (iii) that lack consideration,

and (iv) that involve “roundtrip” transactions or other nominal “divestment” of assets as to

which Chalmers in fact retains the beneficial ownership and use of the assets.

                 b.     The document requests seek evidence that Chalmers has divested assets

in excess of his guarantee obligations to CBD; and

                 c.     The document requests seek evidence that although Chalmers may have

nominally “divested” certain assets by transferring those assets to third parties, in fact

Chalmers continues to own and control the purportedly “divested” assets.




                                              –6–
              Case 1:20-mc-00325 Document 1 Filed 09/15/20 Page 7 of 9




                                      No Prior Application

        19.      No previous application for the relief sought by this petition, or for any similar

relief, has been made to this or any other court by CBD. This application is made in good faith

and to promote the ends of justice.

        20.      Like most Section 1782 applications, this application is made on an ex parte

basis for the sake of speed and economy.

                                    Claim for Relief Sought

        21.      The allegations of paragraphs 1–20 above are incorporated by reference as if

fully set forth herein.

        22.      Section 1782(a) authorizes this Court to order a person within its jurisdiction

“to produce a document . . . for use in a proceeding in a foreign or international tribunal.” An

order under § 1782(a) may be entered on the application of “any interested person.” Id. The

twin aims of § 1782(a) are “providing efficient means of assistance to participants in

international litigation in our federal courts and encouraging foreign countries by example to

provide similar means of assistance to our courts.” In re Application of Metallgesellschaft AG,

121 F.3d 77, 79 (2d Cir. 1997) (internal quotation marks omitted).

        23.      The Comtemplated Action is a “proceeding in a foreign or international

tribunal” within the meaning of Section 1782(a). See Lancaster Factoring Co. v. Mangone,

90 F.3d 38, 41 (2d Cir. 1996) (interpreting “proceeding” to mean a “proceeding in which an

adjudicative function is being exercised”).

        24.      The case law is clear that Section 1782 discovery is appropriate even if the

Contemplated Action has not yet been filed. As the Supreme Court has held, “the ‘proceeding’

for which discovery is sought under § 1782(a) must be in reasonable contemplation, but need

                                               –7–
              Case 1:20-mc-00325 Document 1 Filed 09/15/20 Page 8 of 9




not be ‘pending’ or ‘imminent.’” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241,

259 (2004); Mees v. Buiter, 793 F.3d 291, 295 (2d Cir. 2015) (same).

        25.      CBD, as a litigant that will initiate the Contemplated Action, is the paradigmatic

“interested person” within the meaning of Section 1782(a). Intel, 542 U.S. at 257 (“‘any

interested person’ is intended to include . . . litigants before foreign or international tribunals”)

(internal quotation marks and citations omitted).

        26.      This Court should exercise its discretion because the sought discovery cannot

be ordered by the UAE court, because those courts do not have jurisdiction over Respondent

necessary to obtain discovery from Respondent. See Intel, 542 U.S. at 264 (concluding that

whether the foreign tribunal has jurisdiction over the party from whom discovery is sought is

a factor salient to the exercise of the Court’s discretion under § 1782). As explained by the

Supreme Court in Intel, non-participants in the foreign action—such as the Respondent here—

“may be outside the foreign tribunal’s jurisdictional reach; hence, their evidence, available in

the United States, may be unobtainable absent § 1782(a) aid.” Id.

        27.      This Court should further exercise its discretion because this petition is not an

attempt to circumvent restrictions on discovery under UAE or other foreign countries’ laws.

Indeed, CBD anticipates that the UAE courts will accept as evidence any discovery obtained

purusant to 28 U.S.C. § 1782.

        28.      The requested discovery is not unduly intrusive or burdensome, see id., but

rather narrowly tailored to ascertain facts directly relevant to establishing CBD’s fraudulent

conveyanace claims against Chalmers.




                                               –8–
            Case 1:20-mc-00325 Document 1 Filed 09/15/20 Page 9 of 9




         WHEREFORE, petitioner CBD respectfully requests the entry of an ex parte order, in

the form to which this petition is annexed, authorizing the service on Respondent of subpoenas,

in substantially the form of the draft subpoena annexed as Exhibit A, to obtain evidence for

use in CBD’s litigation in the UAE.




Dated:     New York, New York
           September 15, 2020.

                                      Respectfully submitted,

                                      /s/ Robert W. Hamburg
                                      Robert W. Hamburg
                                      MAYER BROWN LLP
                                      1221 Avenue of the Americas
                                      New York, NY 10020
                                      (212) 506-2500
                                      RHamburg@mayerbrown.com


                                      Of Counsel:

                                      Alex C. Lakatos
                                      MAYER BROWN LLP
                                      1999 K Street N.W.
                                      Washington, DC 20006
                                      (202) 263-3000
                                      ALakatos@mayerbrown.com

                                      Attorneys for Petitioner Commercial Bank of Dubai




                                            –9–
